EXHIBIT 13 QUARTERLY STOCK MARKET PRICES High Low April-June 2010 July-September 2010 October-December 2010 January-March 2011 April-June 2011 July-September 2011 October-December 2011 January-March 2012 As of May 24, 2012 there were 1,057 stockholders of record of the Company's common stock. SELECTED FINANCIAL DATA March 31, (In thousands) Financial position: Current assets $ Current liabilities Net current assets Total assets Total stockholders' equity Years Ended March 31, (In thousands, except per share data) Summary of operations: Net sales $ Other income Costs and expenses Income before income tax expense Income tax expense Net income Net income per share: Basic $ Diluted $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted
